Case 1:20-cv-02859-JGK-OTW Document 123-1 Filed 07/29/21 Page 1 of 4




                  EXHIBIT A
               Case 1:20-cv-02859-JGK-OTW Document 123-1 Filed 07/29/21 Page 2 of 4


Gasper, Kate O'Hara

From:                                  Gregory Antollino <gantollino@gmail.com>
Sent:                                  Sunday, July 25, 2021 9:55 AM
To:                                    Gasper, Kate O'Hara; Abrams, Michael
Subject:                               Re: Alleged confidential emails


________________________________________________________________________ALL CONFIDENTIAL
DOCUMENTS BETWEEN THE CITY AND KRUCIAL.

That should cover it. If you are worried about any non-city related documents being exposed, I have no interest at this
point. But I’ve made myself clear and I’m sick of your games. I have a case to win in court if you don’t come to the table.
Do you want to protect your relationship with your the Blasio in the city New York I don’t care. But that means you pay
up.

If you do not agree to this immediately, I will reach out to Judge Wang tomorrow. Get it? I am so sick of your games it is
driving me crazy now that you are stuck between a rock and a hard place. Do you want to take this case to trial bring it
on.

Greg Antollino Sent from my iPhone with Voice to text technology. Please excuse mistakes.



        On Jul 23, 2021, at 4:56 PM, Gasper, Kate O'Hara <kate.gasper@lathropgpm.com> wrote:



        Greg,

        If you have specific documents you’d like to disclose as part of a pleading, please identify them by Bates
        number and we’ll consider your request to lift the confidentiality designation.

        Kind regards,

        Kate



        Kate O'Hara Gasper
        Partner
        Lathrop GPM LLP
        2345 Grand Blvd., Suite 2200
        Kansas City, MO 64108-2618
        Direct: 816.460.5640
        kate.gasper@lathropgpm.com
        lathropgpm.com


        <image5803e2.PNG>

        From: Gregory Antollino [mailto:gantollino@gmail.com]
        Sent: Friday, July 23, 2021 1:52 PM
        To: Gasper, Kate O'Hara <kate.gasper@lathropgpm.com>; Abrams, Michael
        <michael.abrams@lathropgpm.com>


                                                              1
     Case 1:20-cv-02859-JGK-OTW Document 123-1 Filed 07/29/21 Page 3 of 4
Subject: Alleged confidential emails
Importance: High

Kate,

I will have to send you a WeTransfer as to the expert. But they are all the same and we are beyond the
point of dotting i’s and crossing t’s. Youi clearly do not get it!

I intend to bring in the City as a third party, including a guy named Bill. So agree to the
nonconfidentiality of the documents, put up the money, or I will go to Judge Wang and ask her to "de-
confidential” ther documdents so I can bring in the City as you Indemnitor (sp?). What did you think she
meant by "the status of the litigation”? LET ME MAKE IT CLEAR:

WE ARE GONNA BRING IN DEBLASIO AND THE CITY AS YOUR INDEMNITOR IF YOU DON’T BRIBNG THEM
IN (WHICH YOU ARE NOT, IT SEEMS) OR YOU AND/OR YOUR CARRIER PAY UP. So pick you poison and let
me know. No more Gallimaufery!

MR. GREG.

GREGORY ANTOLLINO
Antollino PLLC
127 W. 30th Street, 9th Fl
New York, NY 10001
212-334-7397




        On Jul 21, 2021, at 6:46 PM, Gasper, Kate O'Hara <kate.gasper@lathropgpm.com>
        wrote:


        Greg,

        What do you mean by third-party practice? Under the protective order, you can still use
        the documents in cross-examination, etc. Also, when can we expect the documents
        and/or Bates identifying information of the documents reviewed by your expert?

        Kind regards,

        Kate




        Kate O'Hara Gasper
        Partner
        Lathrop GPM LLP
        2345 Grand Blvd., Suite 2200
        Kansas City, MO 64108-2618
        Direct: 816.460.5640
        kate.gasper@lathropgpm.com
        lathropgpm.com
        <imagea30b8f.PNG>
                                                    2
Case 1:20-cv-02859-JGK-OTW Document 123-1 Filed 07/29/21 Page 4 of 4




  From: Gregory Antollino [mailto:gantollino@gmail.com]
  Sent: Wednesday, July 21, 2021 3:50 AM
  To: Abrams, Michael <michael.abrams@lathropgpm.com>; Gasper, Kate O'Hara
  <kate.gasper@lathropgpm.com>
  Subject: C=Alleged confidential emails

  Counsel:

  I ask you to agree that the emails from and too the City are no longer confidential for
  the purposes of third-party practice.

  Just agree, please and don’t give me no shyte.

  GREGORY ANTOLLINO
  Antollino PLLC
  127 W. 30th Street, 9th Fl
  New York, NY 10001
  212-334-7397




                                              3
